Citation Nr: 1146723	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that after the last Supplemental Statement of the Case was issued, additional evidence received in May 2007 was newly-associated with the claims file unaccompanied by a waiver of RO consideration.  As these records, however, are not pertinent to the issues on appeal; the Board may proceed without soliciting a waiver of RO consideration from the Veteran.    


FINDINGS OF FACT

1.  The Veteran's hearing loss has not been related by competent medical evidence to his active duty service, including conceded military noise exposure.

2.  The Veteran's tinnitus has not been related by competent medical evidence to his active duty service, including conceded active service noise exposure.

3.  The Veteran's pulmonary disorder, COPD/emphysema, has not been related by competent medical evidence to his active duty service, including conceded asbestos exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A pulmonary disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  An October 2006 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  This letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no VA medical treatment.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in September 2007.  38 C.F.R. § 3.159(c)(4).  The September 2007 VA examiners addressed the etiology of the Veteran's current hearing loss, tinnitus, and pulmonary disorders in conjunction with a review of the claims file and physical examination of, and interview with, the Veteran.  The September 2007 VA examination reports are thorough; thus, these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

      Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus.  At the September 2007 VA examination, the Veteran reported that he was exposed to jet engines, explosions, and air conditioning equipment while on active duty.  The Veteran also denied any occupational or recreational acoustic trauma as a civilian.  In April 2008, the Veteran stated that he served in the Navy as a flight mechanic and was stationed aboard the USS Lexington, USS Hornet, and USS Wasp.  The Veteran stated that he was periodically stationed at NAS Kingsville, Texas, that he was directly responsible for the safety and survival equipment used aboard the aircraft, and that he maintained and repaired the aircraft pressurization and air conditioning systems.  The Veteran stated that during the course of his duties, he was exposed on a daily basis to running aircraft engines while assessing the inside of various hatches and doors (including the intakes of engines while they were running) while trouble shooting various mechanical issues without having access to adequate safety equipment.  The Veteran stated that the constant high pitch of the jet engines caused his hearing to slowly deteriorate to its present condition.  The Veteran also stated that his hearing loss was not noted in his records when he was discharged from active duty with the Navy despite the constant ringing in his ears.  
 
With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards which are noted in parentheses.  

The first question that must be addressed, therefore, is whether bilateral hearing loss and tinnitus are factually shown during service.  The Board concludes it was not.  The service treatment records are absent complaints, findings or diagnoses of hearing loss or tinnitus during service.

In December 1965, the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5 (5)
-10 (0)

-5 (0)
LEFT
0 (15)
-10 (0)
-5 (5)

5 (10)

In March 1967, the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
5 (15)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

5 (10)

In May 1967, the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)

0 (5)
LEFT
0 (15)
5 (15)
0 (10)

0 (5)

On the clinical examination for separation from service in September 1969, the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
15
15
5
5
15

Thus, there is no medical evidence that shows that the Veteran suffered from hearing loss or tinnitus during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Sensorineural hearing loss can be service connected on such a basis; however, the first indication of any hearing loss in the record is not until 2004, more than 30 years after his discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  Hearing difficulty and tinnitus were not noted during service.  In addition, the Veteran's reports with respect to timing of the onset of tinnitus are inconsistent.  He reported at the September 2007 VA examination that tinnitus began about 20 years prior; however, in April 2008, the Veteran reported that that he had constant ringing in his ears when he out processed from active duty.  Thus, to the extent that the Veteran's statements may be construed as reporting continuity of post-service tinnitus and hearing loss symptoms, the Board finds his allegations to be of very limited probative value.  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Such lack of contemporaneous evidence, however, is for consideration in determining credibility.  In this case, the Veteran's inconsistent reports of timing of onset of tinnitus make these statements not credible.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, the file contains records from private treatment the appellant received prior to the filing of his VA claims.  A July 2004 private medical note indicates that the Veteran complained that his right ear was stopped up and that he had trouble hearing out of his right ear; he wondered if his symptoms were due to one of his medications.  The Veteran had undergone quadruple coronary artery bypass graph a month earlier and placed on Glucophage, darvocet, cardizem CD, Lopressor, Vasotec, Ecotrin, and Advair.  A May 2007 Clinical Progress Note indicates that the Veteran reported decreased hearing in his left ear for several weeks.  

In light of the lack of any hearing problems or tinnitus noted in service, the inconsistent reports regarding the Veteran's onset of continuity of tinnitus symptomatology, as well as lack of any relevant history reported between the Veteran's date of discharge from the service and 2004 (the first objective evidence of any post-service hearing problems in the claims file), service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current disability.  In September 2007, the VA examiner diagnosed the Veteran as having high-frequency sensorineural hearing loss of the right ear, mixed hearing loss of the left ear, and bilateral constant tinnitus.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and the Veteran's military service.  

The Veteran's DD Form 214 confirms that the Veteran's occupation was an aircraft mechanic.  Thus, the Board concedes that the Veteran was exposure to noise from aircraft as this is consistent with his occupation as an aircraft mechanic.  No medical professional, however, has ever related the Veteran's hearing loss or tinnitus his military service.  

The September 2007 VA examiner noted that the Veteran's claims file revealed that he had hearing within normal limits bilaterally on his enlistment audio examination in 1964 and on his separation audio examination in 1969.  The examiner also noted that annual hearing screenings during the Veteran's active duty years also revealed hearing within normal limits.  The examiner noted that there were no complaints of tinnitus in the Veteran's medical records.

The examiner opined, 

Since [the Veteran's] hearing was within normal limits, bilaterally, throughout his military service, it is the opinion of the examiner that his current hearing loss is LESS LIKELY THAN NOT related to military service.  Since there was no documented complaints of tinnitus in his medical records and since his subjective onset of tinnitus began subsequent to his active duty years, it is the opinion of the examiner that [the Veteran's] tinnitus is LESS LIKELY THAN NOT related to military service.

It is important to note that there is no evidence to the contrary.  In March 2009, the Veteran agreed during an informal conference to attempt to obtain a private medical opinion regarding the etiology of his bilateral hearing loss and tinnitus.  No such private opinion is of record.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  

     Pulmonary Disability

The Veteran claims service connection for a pulmonary disability.  The first question that must be addressed is whether incurrence of a pulmonary disease is factually shown during service.  The Board concludes it was not.  The Veteran's service treatment records reveal that the Veteran presented with a complaint of chest congestion in August 1969.  Physical examination demonstrated that his lungs were clear, and he was advised to stop smoking.  The Veteran also presented in September 1969 with a complaint of bronchial cough.  

Despite respiratory complaints in service, however, the Board cannot conclude a "chronic" pulmonary disorder was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."   On the clinical examination for separation from service, the Veteran's lungs and chest were evaluated as normal.  Chest x-rays in December 1965, October 1968, and September 1969 were also normal.
  
Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  The Veteran has not reported continuity of post-service symptoms.  In fact, on his application for compensation, the Veteran noted that his lung disability began in 2003.  In light of the clear denial from the Veteran of continuity of symptomatology, along with the lack of any relevant history reported between the Veteran's date of discharge and 2002 (the first objective evidence of any post-service respiratory problems in the claims file), service connection is not warranted under 38 C.F.R. § 3.303(b).  
  
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has current disability.  The Veteran has been diagnosed as having COPD and emphysema.  The remaining question, therefore, is whether there is medical evidence of a relationship between the pulmonary disorder and the Veteran's military service.    

In November 2006, the Veteran submitted a written statement in support of his claim in which he indicated that during his tour of duty in the Navy, he served aboard the carriers Lexington, Wasp, and the Hornet.  The Veteran stated that he worked on F9 and A4 jet aircraft and that the air conditioning systems were wrapped with asbestos, as were most heat protective parts.  The Veteran also reported that he slept in berths beneath asbestos-wrapped pipes.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007).  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000). 

VA must analyze claims for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id. 

The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, pulmonary cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, pulmonary, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3). 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21. 

With asbestos-related claims, the Board must also determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  The RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997). 

Based on a review of the claims file, the Board concludes that the required development for asbestos-related claims has been accomplished.  In an October 2006 letter, VA asked the Veteran to provide detailed information regarding asbestos exposure before, during, and after service as well as medical evidence showing a diagnosis of a disease caused by asbestos.  In addition, the Veteran underwent VA examination to determine whether the Veteran's pulmonary disorder was a result of asbestos exposure.  After reviewing the Veteran's response to the October 2006 letter, the RO in a March 2008 rating decision conceded probable exposure to asbestos, but denied the claim on the basis that the VA examiner opined that the Veteran's current condition was the result of his smoking history and less likely related to his asbestos exposure in service.

The Board will not disturb the RO concession regarding probable asbestos exposure as the Board cannot find that the Veteran did not have asbestos exposure during service.  Nevertheless, the record does not support a finding of service connection for the Veteran's currently diagnosed pulmonary disorder as the record contains no medical evidence showing that the Veteran's pulmonary disorder is associated with asbestos exposure.  Emphysema and COPD are not disorders commonly associated with asbestos exposure.  See VAOPGCPREC 4-2000.    

In addition, the record contains no evidence of parenchymal lung disease; other lung diseases commonly associated with asbestos exposure, such as asbestosis, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and lung cancer; or other disorders that could be associated with asbestos exposure, such as cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system.  See M 21-1MR and VAOPGCPREC 4-2000.  

Moreover, the September 2007 VA examiner opined after a review of the claims file as well as physical examination of and interview with the Veteran that the Veteran's shortness of breath and cough were more likely than not secondary to COPD/smoking history and less likely secondary to asbestos exposure.  The examiner noted that pulmonary function tests revealed an obstructive pattern.

It is important to note that there is no evidence of record to the contrary.  The Veteran has submitted no medical evidence linking his current pulmonary disorders to his military service, including to asbestos exposure.  Thus, the record is absent evidence of in-service incurrence of a chronic pulmonary disorder; evidence of continuity of symptomatology; and medical evidence of a nexus between currently diagnosed COPD/emphysema and the Veteran's active duty service, including conceded in-service exposure to asbestos.

     Conclusion

Thus, the record is absent evidence of in-service incurrence of hearing loss, tinnitus, and chronic pulmonary disorder; evidence of sensorineural hearing loss within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between service and bilateral hearing loss, tinnitus, and pulmonary disorder, including conceded in-service exposure to asbestos.

Although the Veteran contends that his hearing loss, tinnitus, and pulmonary disorder are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a pulmonary disability is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


